DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 7/14/2020, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sayavong et al. U.S. PGPub 2016/0335865.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 10-12, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayavong et al. U.S. PGPub 2016/0335865.
Regarding claims 1, 10 and 19, Sayavong discloses a controller for a premises system, the controller comprising: processing circuitry configured to: receive a plurality of predefined system setting groups for controlling a plurality of premises devices, the plurality of premises devices including at least premises devices configured to control physical access to a premises, each of the plurality of predefined system setting groups corresponding to an annual season (e.g. winter, summer), each of the plurality of 
 	Regarding claims 2 and 11, Sayavong discloses the controller of claim 1, wherein the determined at least one setting characteristic includes a geographical location of the controller, the selection of the at least physical access control setting group and HVAC settings group of the plurality of predefined system setting groups being based on the determined geographical location of the controller  of the plurality of system setting groups being based on the determined geographical location of the controller (e.g. pg. 6, ¶73; pg. 12, ¶189; pg. 13, ¶200; pg. 17, ¶241). 
 	Regarding claims 3 and 12, Sayavong discloses the controller of claim 1, wherein a first system settings group of the plurality of predefined system setting groups for controlling the plurality of premises devices includes a first monthly temperature setting (e.g. temperature in winter) for at least 
	Regarding claims 7 and 16, Sayavong discloses the controller of the claim 1, wherein the selected at least physical access control settings group and HVAC settings group of the plurality of predefined system setting groups includes at least one device setting for at least one home automation device (e.g. pg. 3, ¶42-43; pg. 8, ¶112; pg. 9, ¶118; pg. 11-12, ¶180; pg. 12-13, ¶193 and 195; pg. 16, ¶234; pg. 17, ¶237-238; Fig. 1). 
 	Regarding claims 8 and 17, Sayavong discloses the controller of the claim 1, wherein the selected at least physical access control settings group and HVAC settings group of the plurality of predefined system setting group includes at least one device setting for an appliance at a premises and at least one device setting for at least one light fixture at the premises (e.g. pg. 3, ¶42-43; pg. 8, ¶112; pg. 9, ¶118; pg. 11-12, ¶180; pg. 12-13, ¶193 and 195; pg. 16, ¶234; pg. 17, ¶237-238; Fig. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sayavong and Hildreth as applied to the claims above, and further in view of Jordan, II et al. U.S. Patent 10,356,303.
Regarding claims 6 and 15, Sayavong does not explicitly disclose controlling a ceiling fan.
 	Jordan discloses a system that controls a variety of household appliances, including a ceiling fan (e.g. col. 4, lines 19-38; col. 19, lines 8-29).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art for Shoemaker’s controller to additionally control a ceiling fan. One of ordinary skill in the art would have been motivated to do this since it would provide added convenience for the user to further control the environment at the premises.
 	Therefore, it would have been obvious to modify Sayavong and Hildreth with Jordan to obtain the invention as specified in claims 6 and 15.


Allowable Subject Matter
Claims 5, 9, 14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
February 11, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116